IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

GRUMPY CAT LIMITED,
Plaintiff,
V.

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED

ON SCHEDULE A HERETO,

Defendants.

Case No.: 19-cv-6676

Judge: Steven C. Seeger

eee OO OO OEE Ee Oe OS

NOTICE OF SUPPLEMENTAL AUTHORITY

Plaintiff GRUMPY CAT LIMITED, by and through undersigned counsel, respectfully

submits this Notice of Supplemental Authority to inform the Court of a recent order by Judge Gary

Feinerman in case 20-cv-304 (Oraldent Ltd. v. The Partnerships and Unincorporated Associations

Identified on Schedule “A’’) granting Plaintiff's motion for preliminary injunction. [Dkt. Nos. 44 and

45]. Oraldent Ltd. v. The Partnerships et al. generally involves similar issues of fact and law as this

matter. The Oraldent order was entered on February 25, 2020.

Respectfully submitted,

Dated: February 26, 2020

By:

s/Michael A. Hierl _
Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza

70 W. Madison Street, Suite 4000
Chicago, Illinois 60602

(312) 580-0100 Telephone
mhierl@hsplegal.com

wkalbac@hsplegal.com

Attorneys for Plaintiff
GRUMPY CAT LIMITED

 
CERTIFICATE OF SERVICE
The undersigned attorney hereby certifies on February 26, 2020 that a true and correct copy
of the foregoing document was filed electronically with the Clerk of the Court and served on all

counsel of record and interested parties via the CM/ECF system.

/s/ Michael A. Hierl
